Title: Guardian Accounts, 5 May 1769
From: Washington, George
To: 

 

[5 May 1769]




Mr John Parke Custis
Dr




Sterg
Cury





S.D.


 1767





Apl 30
To ⟨Cash⟩ paid Mr Stedlar teaching him Musick a year

£ 12.18. 0



To Pocket Money

. 5.  


May 18
To his Expences in Alexandria seeing slight-of-hand

   . 7.  


30
To Postage of Sundry Letters from the mercht⟨s⟩ in England Joseph Valentine—&ca on his business

2. 6. 8



To ⅔ of 90 lbs. Tobo—(paid Secretarys Fees)

.12.  



To his Mans Levy & Tax, & half of his Tutors & Maids

1.19.  


⟨ill.⟩3
To a ⟨Crystal⟩ for his Watch

. 2. 6


Oct. 8
To Cash for Pocket Money

.10.  


Nov. 5
To Fiddle strings &ca of Mr Prentis

. 5. 7


⟨ill.⟩
To Mr Saml Washingtons & Lund Washingtons Bond for ⟨mutilated⟩

425.     


 1768






To a Cirsingle

. 4. 6


Apl 22
To Alexander McKenzie—Taylors Acct

3. 6.  


25
To Pocket Money

.10.  


28
To putting a new pr of Shoes to his Boots

    . 8. 9





448.15.  


May 5th
To Balle due Jno. Parke Custis

 267.14. 7





£716.14. 7



Contra
Cr


1767





Apl 11th
By Balle of Acct settled with the Genl Court of this date

£649. 2.10



By Cash receivd from Mr Joseph Valentine for ⟨Sundrys⟩ sold from his Estate since last ⟨Settlemt⟩

  67. 6. 9



      E. Excepted

716.14. 7


May 5th
1768     Go: Washington



   






Miss Martha Parke Custis
Dr




Sterg
Curry





S.D.


1767





Apl 30th
To Mr Stedlar teachg her Musick ⟨a⟩ year

£ 12.18   


May 1st
To Bernard Moore & Jno. Baylor Bond of this date payable upon ⟨demand⟩
1338.11. 0




To Jno. Prescot—Mendg her ⟨Shoes⟩

. 1. 3


July⟨ill.⟩
To ⅓ of 90 lbs. Tobo pd ⟨Secretary’s Fees⟩

. 6.  



To ⟨½ of⟩ her Tutors & maids ⟨levy and tax⟩

.19.  


Sepr 8
To a Toy Sugar Can⟨nister⟩ 



   
      
      ⟨. 1. ⟩
      
      
   


To ⟨Cash in Excha.⟩ of Sh⟨oes at Hornsbys⟩ Store 



    
      
      ⟨. 8. ⟩
      
      
   

⟨ill.⟩
To a pair of Shoes for her ⟨at⟩ Mr Prentis⟨s Store⟩



   
      
      ⟨. 2.6⟩
      
      .11. 6
   

Decr 14
To Cash for Pocket Money



   
      
      .12.
      
      ⟨mutilated⟩
   

Apl 25





1768
 To Ditto Ditto . 8.

1. 0. 0



To ⟨Doctr Lee for a Visit⟩ & Precript.
             
   2. 3. 9




1338.11. 0
17.19. 6



⟨ill.⟩
To Balle due Martha P. Custis
             
148.14. 7




£1338.11. 0
166.14. 1



Contra
Cr


1767





Apl 11
By Balle of accts ⟨settled with the Genl⟩ Court in Apl 1767 ⟨viz.⟩
£ 114. 0.10
119.17. 8



By a Years Intt ⟨of Mr Philp Claibornes Bond⟩

14.     


May
By ⟨a years⟩ Ditto ⟨of Mr William Dandridges⟩ Do

22. 0. 5


⟨1st⟩
By Colo. ⟨Bernd Moore & Jno. Robinson Esqrs.⟩ their Bond for £1000.0.0





By Intt of Ditto from May ⟨12th 1763 till⟩ May 5th 1767    198.6.9
1198.6. 9



12
By a years Intt of ⟨Mrs McKenzie⟩ pr ⟨Doctr James Carter⟩
             
 10.16. 0




1312. 7. 7
166.14. 1


May ⟨5⟩
By Balle due G. Washington
    26. 3. 5
          




1338.11. 0
166.14. 1






Mr Jno. Parke Custis
Dr




Sterling
Currency


1768





May
To an error in the last acct Settled—By giving credit for £67.6.9 as Cash receivd when it was the Balle due from Joseph Valentine and not paid

67. 6. 9


12
To a horse Bought for him of Colo. Bassett

17.     


June  2
To Mr Stedlar teaching him a years Musick

12.18.  



6
To a Portmanteau horse bought of James Oram for his use

15.     


27
To Pocket money when going to School to Mr Bouchr

2. 1. 6



To the Usher of the School to engage his particular care of him

2.     




   
      
         To a small Trunk bought for him
         0. 9.0
      
   







   
      
         a Curry comb and Brush
          . 3.9
      
   






 
   
      
         a pair of Knee buckles for his Servt
          . 1. 
      
   


.13. 9



To his Expences at Arrolls

. 5.  


July 22d
To Alexander McKenzie—Taylor

.10.  


Augt 29
To Doctr Mortimer—for a Visit & attendance

1.13. 6


Septr
To his Expences in a journey to New Kent in April; & to Westmoreland in August 1768 with a Servant & two Horses crossing Potomack &ca twice—the whole expence amountg to

2. 5. 2


20
To Tickets to the Plays in Alexandria

1. 5.  




   
      
         To William Carlins Acct
         £1.1.5
      
   







   
      
         Ditto   Ditto
          2.3. 
      
   


3. 4. 5


Octr 22d
To 1 pr buck Gloves 7/6 1 Cirsingle 3/6

.11.  


1769





Jany
 To Chas Turner for mendg a pr of Knee Bucks. & Spurs—5/6 Jno. Prescot mendg his Boots 2/

. 7. 6



To 1 pr of Neat Boots bought of Didsbury by







   
      
         Mr Magowan with Bucks. Straps &ca
         £1.16.0
      
   







   
      
         25 pr Ct Exchange
           . 9. 
      
   


    2. 5.  





£129. 6. 7


May 1





1769
To Balle due Jno. P. Custis & car[rie]d to New Acct
£150. 0. 0
368. 3. 8




£150. 0. 0
497.10. 8



Contra
Cr




Sterling
Currency


1768
By Balle of last Acct pr




May 5
Settlet of this date

267.14. 7


Ditto
By my draft on Robt Cary Esqr. & Co. in favour of Mr James Cock for
50. 0. 0




By Ditto on Capel & Osgood Hanbury Esqrs. in favour of Mr James Gibson
100.     



Do 12
By a years Intt of Mr Frans Foster’s Mortgage

25.     


14
By Intt of Mr Barthw Dandridge’s Bond

27.13. 2



By Ditto of Mr Chas Washington’s Ditto

12. 2. 6



By Cash recd of Mr Josh Valentine since last Settlemt

165.    




£150. 0. 0
497.10. 3



Settled before Peyton Randolph





Thos Everard





Geo: Wythe





May 5th 1769




Memm






Besides the Contra Balle due from George Washington—there is in the hands of R. Cary Esqr. & Co. pr Acct Currt dated 22d Augt 1768
3168. 6. 1





In the hands of Messr. Hanbury’s pr Ditto
425. 1. 1




[Ditto] James Gildart Esqr.
153. 1. 1




And in the hands of the following Persons upon Bond, with Security, for the Sums annexed to their names—viz.





Colo. Fieldg Lewis

661.13. 4



Saml Washington

425.      



Ditto

100.      



Chas Washington

255.      



Barthw Dandridge

160.      



Jno. Auge Washington

150.      



Revd Benjn Sebastian
60.      




On a Mortgage from Frans Foster
           
 500.      




3806. 8. 3
2251.13. 4



There is also 25 Hhds of Tobo in Messrs. Cary & Cos. hands ship’d in 1768—and 7 Ditto Do Hanbury ship’d Ditto





In all 32 Which is yet unacctd for.






Errrs Expected




pr Go: Washington






Miss Martha P. Custis
Dr




Sterling
Currency


1768





May  5
To Balle of Acct settled with the Genl Court of this date
26. 3. 5



12
To Colo. Bassetts Bond for

254.     



To Mr Barthw Dandridge & Julius Burbidge’s Bd dated April 23d 1768—for
207. 4. 1



June 2d
To Mr Stedlar teaching her a years Musick

12.18.  



Septr
To her Ferriages over Potomack &ca and other expences in a journey to New Kent & Westmoreland in Apl & August 1768

.19.10


20
To Tickets for the Plays in Alexandria

.10.  


Feby  1
To Doctr Mercer for a Visit, attendance &ca

6.     


16
To Joshua Evans for a Ring

1.10.  


18
To Doctr Rumneys Acct

19. 6. 6



To Musick Books bot by Mr Magowan in England for her—& Cost
1. 8. 6





£234.16. 0
 295. 4. 4


1769





May 1
To Balle due M.P. Custis & car[rie]d to New Acct

£140.13. 4




£234.16. 0
 435.17. 8



Contra
Cr


1768

Sterling
Currency


May 5.
By Balle of last settled Acct with the Genl Court of this date

148.14. 7



By a Years Intt of Mrs McKenzies Bond—recd from Doctr James Carter

10.16.  



By a years Intt of Mr Wm Dandridges Ditto

22. 0. 5


May
By Colo: Bassetts Bond taken in discharge of the Int. upon his other Bonds to Apl 23d 1768

254.     



By Cash recd of Ditto—in settlg the Int. on Ditto

. 6. 8



By Intt recd of Mr Barthw Dandridge
207. 4. 1





 207. 4. 1
 435.17. 8


1769





May 1
By Balle due Geo. Washington & c[arrie]d to New Acct
27.11.11





 234.16.  
 435.17. 8




E. Expected pr





Go: Washington





Settled before





Peyton Randolph





Thos Everard





Geo. Wythe





May 5th 1769




Memm






Besides the Contra Sum due from George Washington she has





In Bank Stock
1650. 0. 0




Robt Cary Esqr. & Cos. hands
118. 9.10




And—In Bonds upon Intt from Jno. Mercer Esqr. decd

2100      



Colo. Burwell Bassett

2100      



Ditto

212. 6.  



Ditto

231      



Ditto

254      



Colo. Bernard Moore
1338.11. 0




Thos Moore

1400      



Mr Barthw Dandridge
600      




Ditto
150      




Ditto
207. 4. 1




Mr Willm Dandridge

440. 9    



Phil⟨p⟩ Whitehd Claiborne

280      



Mrs McKenzie decd

216      



Colo. Nathl Dandridge

110      




£4064. 4.11
7343.15  



